J-S27005-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: C.W.T., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: B.T., FATHER                    :
                                               :
                                               :
                                               :
                                               :   No. 1083 EDA 2022

                 Appeal from the Decree Entered March 23, 2022
                 In the Court of Common Pleas of Monroe County
                       Orphans' Court at No: 40 OCA 2021


BEFORE: STABILE, J., NICHOLS, J., and SULLIVAN, J.

MEMORANDUM BY STABILE, J.:                            FILED OCTOBER 18, 2022

B.T. (“Father”) appeals from the March 23, 2022 decree,1 in the Monroe

County Court of Common Pleas, granting the petition of Stepfather, and

terminating involuntarily his parental rights to his minor son, C.W.T. (“Child”),

pursuant to the Adoption Act, 23 Pa.C.S.A. § 2511(a)(1) and (b). After careful

review, we affirm.
      The orphans’ court set forth the following findings of fact:


____________________________________________


1 While dated March 23, 2022, the decree was not entered for purposes of
Pa.O.C.R. 4.6(b) (stating, “The clerk shall note in the docket the date when
notice was given to the party or to his or her counsel under subparagraph (a)
of this Rule.”) until March 24, 2022, upon the docketing of notice. See Note
Pa.O.C.R. 4.6 (noting that the Rule is “derived from Pa.R.C.P. No. 236.”); see
also Frazier v. City of Philadelphia, 735 A.2d 113, 115 (Pa. 1999) (holding
that “an order is not appealable until it is entered on the docket with the
required notation that appropriate notice has been given”); see also Pa.R.A.P.
108(a) (entry of an order is designated as “the day on which the clerk makes
the notation in the docket that notice of entry of the decree has been given
as required by Pa.R.Civ.P. 236(b)”.).
J-S27005-22



       1. [Child] was born [in] September [] 2017. . . .

       2. [M.Z.] (“Mother”) is the natural mother of [Child] and resides
       in Monroe County, PA.

       3. [B.T.] (“Father”) is the natural father of [Child] and resides in
       Monroe County, PA, but is currently incarcerated at SCI Coal
       Township.

       4. [S.G.] (“Stepfather”) is married to [Mother]. He resides with
       [Mother and Child] and he and Mother have a younger child
       together. Their date of marriage is June 7, 2020.

       5. Mother and Father were never married[] but were in a
       relationship for a period of time that resulted in the birth of
       [Child].

       6. Mother and Father continued to reside together until October
       27, 2018. On that date, Father became intoxicated and was
       belligerent and violent toward Mother and her mother. Mother
       also reported that Father began shaking [Child] in a defiant
       manner in front of her. Mother stated Father then left the
       residence, crashed his truck, and returned to the residence at
       which time he terrorized Mother and [Child] until police officers
       arrived at the scene and arrested him.

       7. Mother obtained a temporary Protection From Abuse Order
       (“PFA”), and then a permanent three (3) year PFA against Father.
       . . . Father was not allowed contact with Mother, except as to
       custody of [Child].[2]

       8. Mother also obtained a custody order dated December 13, 2018
       . . ., granting her sole legal and physical custody.

       9. Father was incarcerated following his arrest, and eventually
       entered a guilty plea to endangering the welfare of a minor and
       reckless endangerment. As a result, he served 18 months of
       incarceration from October 2018 to May 2020. He has since
       completed the maximum term of that sentence.



____________________________________________


2The PFA order granted Mother sole custodial rights with respect to Child.
N.T., 3/2/22, at 19.

                                           -2-
J-S27005-22


     10. Father was previously incarcerated due to a conviction for drug
     delivery resulting in death, for which he has 12 1/2 years of parole
     left.

     11. Father has been incarcerated since January 2022 for violating
     that parole by taking pain pills. . . .

     12. Father stated he is engaged in treatment programs required
     of his parole violation order, and upon completion of the
     programs, he expects to be re-released on parole at the end of
     April 2022.

     13. Father has not seen [Child] since the date of the incident on
     October 27, 2018.

     14. The PFA order expired on November 19, 2021.

     15. Father never sought to modify the PFA order.

     16. Father has sent no cards, gifts or letters to [Child].

     17. Father has never provided any support for [Child].

     18. Father did file for modification of custody on October 20, 2020,
     after Mother had sent him correspondence seeking his voluntary
     relinquishment of parental rights so Stepfather could adopt
     [Child].

     19. Following a custody conciliation conference on Father’s
     petition for modification, Father was ordered to complete a
     psychological evaluation and a drug and alcohol evaluation before
     he would be granted any change to the prior custody order.

     20. A follow-up custody conference was scheduled for March 30,
     2021 as to Father’s progress on the evaluations. No further court
     orders were issued[,] and Father blamed it on his attorney
     notifying him at the last moment he could not attend the March
     30, 2021 conference. The last custody order dated January 14,
     2021 required Father to complete the evaluations. . . .

     21. Father never submitted the completed evaluations, nor did he
     request an additional conference, or a full hearing before the
     court.

     22. Father asserts the custody conciliator may have been willing
     to accept prior evaluations done while he was incarcerated, but
     neither he nor his attorney could get copies to provide to the
     court.

                                     -3-
J-S27005-22


       23. Father did eventually obtain a drug and alcohol evaluation
       from Building and Enabling Sobriety Together (“BEST”)[] and
       submitted a recommendation dated August 17, 2021, from an
       assessment conducted on July 7, 2021.

       24. Father has since engaged in drug treatment[] and sees a
       psychologist since his January 2022 incarceration. He stated that
       he completed the required co-parent class for custody after filing
       for the modification on October 20, 2020. Father also testified
       that he previously engaged in an anger management program,
       family relations, and other programs while incarcerated.

       25. [Child] is bonded to Stepfather, considers him to be his father,
       and calls him “Dad.”

       26. [Child] has no bond at this time with Father[] and would not
       recognize him.

       27. Stepfather wants to adopt [Child]. . . .

       28. No one else in Father’s family has maintained contact with
       [Child] since the 2018 incident.

Opinion, 3/23/22, at 2-5.

       Stepfather filed a petition for adoption and a petition for the involuntary

termination of Father’s parental rights on July 2, 2021.3, 4 Mother executed a

consent to the proposed adoption. See 23 Pa.C.S.A. § 2711(a)(2) (Consents


____________________________________________


3 Despite references by the court and the parties to the contrary, careful
review of the pleadings confirms Stepfather is the sole named petitioner in
both petitions. See 23 Pa.C.S.A. § 2512(a)(3) (providing that a petition to
terminate parental rights may be filed by “[t]he individual having custody or
standing [in loco parentis] to the child and who has filed a report of intention
to adopt required by section 2531 (relating to report of intention to adopt);”
see also In re Adoption of J.D.S., 763 A.2d 867, 868 (Pa. Super. 2000)
(petitions for involuntary termination and adoption filed by stepfather).

4 We observe that the petition for termination of Father’s parental rights
references language suggestive of and/or citations to 23 Pa.C.S.A. §
2511(a)(1) and (b). Petition for involuntary Termination of Parental Rights,
7/2/21, at ¶¶ 5, 7.

                                           -4-
J-S27005-22



necessary to adoption) (requiring consent of “[t]he spouse of the adopting

parent, unless they join in the adoption petition.”).       The orphans’ court

conducted a hearing on March 2, 2022.5 Father was represented by counsel

and participated telephonically as he was incarcerated in a state correctional

facility.6 Child, who was four and a half years old at the time, was represented

by legal counsel.7      Stepfather testified on his own behalf, and additionally
____________________________________________


5 Notably, during the hearing, the court took judicial notice of the PFA and
custody orders, as well as the entire custody record. N.T., 3/2/22, at 24, 96-
97. While these were not admitted as evidence and included with the certified
record, given the testimony regarding same, we do not find that this
hampered our review. Because Father does not assert error or claim
prejudice, we do not address the propriety of this judicial notice. We however
remind the court that “a court may not ordinarily take judicial notice in one
case of the records of another case, whether in another court or its own, even
though the contents of the records may be known to the court.” In re: T.B.,
2021 WL 4551600, at *7 (Pa. Super. 2021) (internal quotation marks and
citation omitted).
6 As noted supra, Father had been incarcerated on a parole violation. Father
testified that he was paroled with certain conditions and expected to be
released the following month, in mid to late April 2022, upon fulfilling those
conditions. N.T., 3/2/22, at 63-64, 93. He further confirmed 12 ½ years
remaining on parole. Id. The certified record is devoid of further details, such
as when and if Father was released from incarceration.

7 Pursuant to order dated July 7, 2021, and entered July 8, 2021, the court
appointed Victoria Strunk, Esquire, as counsel for Child. At the conclusion of
the proceeding, Attorney Strunk argued in support of termination of Father’s
parental rights. Id. at 94. Attorney Strunk further noted that, although she
spoke with Mother and Stepfather, she did not speak to Child, explaining, “As
you heard today, [Child] is unaware of [Father]. So[,] I did not have the
conversation with him about the TPR/adoption.” Id. Given the circumstances
of Child’s young age and his lack of awareness of Father and acknowledgement
of Stepfather as his father, we find that Attorney Strunk fulfilled her role. See
In re P.G.F., 247 A.3d 955, 966-968 (Pa. 2021) (finding counsel who declined
to inform six-year-old child, who was unaware of biological father and
(Footnote Continued Next Page)


                                           -5-
J-S27005-22



presented the testimony of Mother. Father testified on his own behalf. At the

conclusion of the hearing, the court held the matter under advisement. N.T.,

3/2/22, at 96-97.

       On March 23, 2022, the orphans’ court issued a decree involuntarily

terminating Father’s parental rights, as well as a contemporaneous opinion.8

Thereafter, on April 22, 2022, Father, through appointed counsel, filed a

timely notice of appeal, along with a concise statement of errors complained

of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b). Pursuant to order

of May 2, 2022, the court indicated that all issues were addressed in its prior

opinion.

       On appeal, Father raises the following issue for our review:

       1. Whether the court erred in finding that petitioner proved the
       elements of 23 [Pa.C.S.A. § 2511(a)(1)] by clear and convincing
       evidence?

____________________________________________


identified stepfather as father, of biological father’s existence and provide a
full explanation of the termination proceedings had “properly fulfilled her
obligation,” stating, “We will not mandate that an attorney convey highly
sensitive, significant, and potentially emotionally damaging information to a
child, or engage in a raw inquiry, merely to discern the clearest indication of
a child’s preference. . . . Accordingly, and significantly, we deem concern for
a child’s physical, mental, and emotional well-being to be a valid consideration
when counsel attempts to discern the child’s preference.”); see also In re
Adoption of C.J.A., 204 A.3d 496, 502 (Pa. Super. 2019) (concluding that
counsel, who did not disclose father’s existence to six-year-old child, exercised
“reasonable judgment” and “discharged her duty as [c]hild’s counsel to the
best of her ability, based on his age, mental condition, and emotional
condition.”).
8 While the orphans’ court does not reference a specific subsection of Section
2511(a) as it relates to the termination of Father’s parental rights in its decree,
the court addresses subsections (a)(1) and (b) in its accompanying opinion.

                                           -6-
J-S27005-22



Father’s Brief at 4 (suggested answer omitted).

      We review involuntary termination orders for an abuse of discretion,

which our Supreme Court has explained “is limited to a determination of

whether the decree of the termination court is supported by competent

evidence.” In re Adoption of C.M., 255 A.3d 343, 358 (Pa. 2021). When

applying this standard, appellate courts must accept the trial court’s findings

of fact and credibility determinations if they are supported by the record.

Interest of S.K.L.R., 256 A.3d 1108, 1123 (Pa. 2021).         “Where the trial

court’s factual findings are supported by the evidence, an appellate court may

not disturb the trial court’s ruling unless it has discerned an error of law or

abuse of discretion.”   In re Adoption of L.A.K., 265 A.3d 580, 591 (Pa.

2021). An appellate court may reverse for an abuse of discretion “only upon

demonstration of manifest unreasonableness, partiality, prejudice, bias, or ill-

will.” Id.

      Termination of parental rights is governed by Section 2511 of the

Adoption Act. If the trial court determines the petitioner established grounds

for termination under subsection 2511(a) by clear and convincing evidence,

then the court must assess the petition under subsection 2511(b), which

focuses on the child’s needs and welfare. In re T.S.M., 71 A.3d 251, 267 (Pa.

2013).

      In this case, the orphans’ court terminated Father’s parental rights

pursuant to 23 Pa.C.S.A. § 2511(a)(1), and (b), which provide as follows:




                                     -7-
J-S27005-22


     (a) General rule.--The rights of a parent in regard to a child may
     be terminated after a petition filed on any of the following
     grounds:

         (1) The parent by conduct continuing for a period of at
         least six months immediately preceding the filing of the
         petition either has evidenced a settled purpose of
         relinquishing parental claim to a child or has refused or
         failed to perform parental duties.

                                    ...

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child. The rights
     of a parent shall not be terminated solely on the basis of
     environmental factors such as inadequate housing, furnishings,
     income, clothing and medical care if found to be beyond the
     control of the parent. With respect to any petition filed pursuant
     to subsection (a)(1), (6) or (8), the court shall not consider any
     efforts by the parent to remedy the conditions described therein
     which are first initiated subsequent to the giving of notice of the
     filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (b).

     We have explained this Court’s review of a challenge to the sufficiency

of the evidence to support the involuntary termination of a parent’s rights

pursuant to Section 2511(a)(1) as follows:

     To satisfy the requirements of Section 2511(a)(1), the moving
     party must produce clear and convincing evidence of conduct,
     sustained for at least the six months prior to the filing of the
     termination petition, which reveals a settled intent to relinquish
     parental claim to a child or a refusal or failure to perform parental
     duties. In addition,

         Section 2511 does not require that the parent demonstrate
         both a settled purpose of relinquishing parental claim to a
         child and refusal or failure to perform parental duties.
         Accordingly, parental rights may be terminated
         pursuant to Section 2511(a)(1) if the parent either
         demonstrates a settled purpose of relinquishing

                                     -8-
J-S27005-22


         parental claim to a child or fails to perform parental
         duties.

         Once the evidence establishes a failure to perform parental
         duties or a settled purpose of relinquishing parental rights,
         the court must engage in three lines of inquiry: (1) the
         parent’s explanation for his or her conduct; (2) the post-
         abandonment contact between parent and child; and (3)
         consideration of the effect of termination of parental rights
         on the child pursuant to Section 2511(b).

In re Z.S.W., 946 A.2d 726, 730 (Pa. Super. 2008) (internal citations

omitted) (emphasis added).

     As it relates to the crucial six-month period prior to the filing of the

petition, this Court has instructed, “[I]t is the six months immediately

preceding the filing of the petition that is most critical to our analysis.

However, the trial court must consider the whole history of a given case and

not mechanically apply the six-month statutory provisions, but instead

consider the individual circumstances of each case.” In re D.J.S., 737 A.2d

283, 286 (Pa. Super. 1999) (citations omitted). This requires the Court to

“examine the individual circumstances of each case and consider all

explanations offered by the parent facing termination of his or her parental

rights, to determine if the evidence, in light of the totality of the

circumstances, clearly warrants the involuntary termination.” In re B., N.M.,

856 A.2d 847, 855 (Pa. Super. 2004) (citation omitted).

     Further, we have stated:

     [T]o be legally significant, the [post-abandonment] contact must
     be steady and consistent over a period of time, contribute to the
     psychological health of the child, and must demonstrate a serious
     intent on the part of the parent to recultivate a parent-child
     relationship and must also demonstrate a willingness and capacity

                                     -9-
J-S27005-22


      to undertake the parental role. The parent wishing to reestablish
      his parental responsibilities bears the burden of proof on this
      question.

In re Z.P., 994 A.2d 1108, 1119 (Pa. Super. 2010) (citation omitted); see

also In re Adoption of C.L.G., 956 A.2d 999, 1006 (Pa. Super 2008) (en

banc).

      Regarding the definition of “parental duties,” this Court has stated:

            There is no simple or easy definition of parental
            duties. Parental duty is best understood in relation to
            the needs of a child. A child needs love, protection,
            guidance, and support. These needs, physical and
            emotional, cannot be met by a merely passive interest
            in the development of the child. Thus, this Court has
            held that the parental obligation is a positive duty
            which requires affirmative performance.

            This affirmative duty encompasses more than a
            financial obligation; it requires continuing interest in
            the child and a genuine effort to maintain
            communication and association with the child.

            Because a child needs more than a benefactor,
            parental duty requires that a parent exert himself to
            take and maintain a place of importance in the child’s
            life.

      Parental duty requires that the parent act affirmatively with good
      faith interest and effort, and not yield to every problem, in order
      to maintain the parent-child relationship to the best of his or her
      ability, even in difficult circumstances. A parent must utilize all
      available resources to preserve the parental relationship, and
      must exercise reasonable firmness in resisting obstacles placed in
      the path of maintaining the parent-child relationship. Parental
      rights are not preserved by waiting for a more suitable or
      convenient time to perform one’s parental responsibilities
      while others provide the child with . . . her physical and
      emotional needs.

In re B., N.M., 856 A.2d at 855 (internal citations omitted) (emphasis added).

Critically, incarceration does not relieve a parent of the obligation to perform

                                     - 10 -
J-S27005-22



parental duties.     An incarcerated parent must “utilize available

resources to continue a relationship” with his or her child.                   In re

Adoption of S.P., 47 A.3d at 828 (discussing In re Adoption of McCray,

460 Pa. 210, 331 A.2d 652 (1975) (emphasis added)).

      In the case at bar, in finding grounds for termination of Father’s parental

rights pursuant to Section 2511(a)(1), the orphans’ court reasoned that

Father’s lack of contact with Child without sufficient excuse established

grounds pursuant to Section 2511(a)(1).       Opinion, 3/23/22, at 8-11.        The

court stated:

             Father has not seen or spoken to [Child] in over three years.
      [Child] was only one year old when Father was last involved in his
      life. Although Father has been incarcerated for a good portion of
      that time, he did not call or send letters, cards or gifts to [Child].
      He provided no support or essentials to [Child] of any kind, and
      even though there was no child support order, he never provided
      Mother with any kind of financial assistance. Father’s lack of
      contact with [Child] meets the requirements under [23 Pa.C.S.A.
      Section 2511(a)(1)] for failing or refusing to perform parental
      duties for at least six months prior to the filing of the [termination
      of parental rights] petition.

Id. at 8. The court noted Father’s reliance on his incarceration, the PFA order,

as well as the inaction of his attorney and difficulty in obtaining completed

evaluations related to the custody matter, for the lack of contact and delays.

Id. at 8-11. The court emphasized Father’s lack of any contact or activity

whatsoever during his incarceration to maintain a bond with Child. Id. at 8.

The court further suggested that the PFA order did not prohibit contact with

Child, or with Mother related to custody, and notes that Father failed to



                                     - 11 -
J-S27005-22



request any modification thereto. Id. at 9. Lastly, the court indicated that

Father waited two years, and until after Mother sent him documentation

regarding voluntarily termination of his parental rights and adoption by

Stepfather, to request a modification of custody. Id. at 10. Likewise, the

court noted ample time for Father to obtain the required evaluations and

proceed with his modification, recognizing that an additional eighteen months

had passed. Id. at 10-11. As such, the court dismissed Father’s excuses,

explaining, “We find the reasons Father set forth as barriers preventing him

from performing parental duties and maintaining a bond with [Child] to be

ones he could have overcome, or at least ones he could have made more of

an effort to accomplish. Therefore, we find that Father has failed to provide

a reasonable excuse for his lack of contact.” Id. at 11.

      Father, however, emphasizes the importance of the six-month time-

period prior to the filing of the termination petition and argues that he engaged

in efforts to the extent available. He suggests that Mother created obstacles

through obtaining PFA and custody orders and that, in the significant six-

months prior to the filing of the termination, he had in fact been “actively

engaged” in the custody proceedings, his only available avenue. Father’s Brief

at 10-13. Specifically, Father relies on In re Adoption of C.M., 255 A.3d

343, 368 (Pa. 2021), and its stated proposition that “a parent’s legal efforts

to enforce custodial rights demonstrate affirmative performance of a positive

parental duty.” Id. at 11-12. He further asserts that Mother admitted that

she would not have let Child speak to him and would not have provided Child

                                     - 12 -
J-S27005-22



any gifts from Father. Id. at 10. Additionally, he maintains a fear of contact

with Mother due to her insistence to police that he was attempting to violate

the PFA order. Id. at 10-11. Father argues:

               Viewing this case under the circumstances under which
       [F]ather found himself, his explanation for his lack of parenting
       was completely reasonable.        Of major significance is that
       [F]ather’s hands were tied both through a PFA and parole.[9]
       Father did the only thing he could do by filing in court. Upon his
       release from jail, he saved up enough money, hired a lawyer and
       filed to modify his custody order. Father was still prevented
       through the custody case from having contact with his son until
       fulfilling certain requirements. Father was actively working on
       fulfilling those requirements while taking care of a sick relative
       and battling through the COVID pandemic. Father thought he had
       already fulfilled the mental health evaluation and was trying to
       obtain the results and did in fact engage in a drug and alcohol
       evaluation. Mother waited barely six months from the time
       [F]ather was ordered to do evaluations before filing for
       termination of his rights. Custody proceedings were still being
       held in that six-month time frame preceding the filing of the
       petition with one as late as March, just four months from the date
       of filing.

             Father in no way evidenced a settled purpose of
       relinquishing his parental rights as he had a reasonable
       explanation for lack of contact and exhausted all remedies
       available to him to parent his son.

Id. at 14-15.

       Upon review, the record supports termination pursuant to Section

2511(a)(1). The record reveals that Father was incarcerated from October

2018, to May 2020. N.T., 3/2/22, at 14-15, 50. At the time of the termination

hearing, pursuant to PFA order and subsequent custody order, Father had not
____________________________________________


9 In addition to the PFA order, Father testified that his parole prevented him
from contact with Mother. N.T., 3/2/22, at 51-52, 59, 84-85.


                                          - 13 -
J-S27005-22



been afforded any custodial rights for a period of almost three and a half

years, since Child was one year old.           Id. at 19, 32.   The record further

evidences a lack of contact during this entire period of time, despite the PFA

order not prohibiting contact with Child, or contact with Mother related to

custody, and expiring in November 2021. Id. at 15-16, 20, 30-31, 34-35, 51,

59, 84-85. Father admitted that “there was nothing saying I couldn’t contact

[Child].”10 Id. at 52. Mother testified that she did not take any action to

prevent contact. Id. at 34. Mother further stated that her telephone number

and that of her mother have not changed, and that Father was aware of her

new address. Id. at 27, 33-34.

       While Father filed a custody modification after approximately two years,

in October 2020, this came after communication from Mother in July 2020

requesting the voluntary termination of his parental rights so Stepfather could

adopt Child, and five months after Father had been released from prison in

May 2020. Id. at 15-16, 23, 26, 32, 52-53, 84; see also Petitioner’s Exhibit

1.   Thereafter, another 18 months passed without Father furthering the

custody matter in any appreciable manner. Id. at 32-33.

       In particular, following a conciliation/conference in late 2020, the court

required Father to complete certain evaluations, including psychological and




____________________________________________


10As noted above, Father contended that his parole prevented him from
contact with Mother. See supra n.6.


                                          - 14 -
J-S27005-22



drug and alcohol,11 with a focus on the need for additional anger management,

issuing an order on January 14, 2021. Id. at 23, 32-33, 53, 70-71, 89-90;

see also Motion to Continue, 10/28/21, Exhibit A, at ¶¶ 2, 16.         Although

Father acknowledged these requirements and participated in a review

conference/conciliation in March 2021,12 he explained his understanding that

he could petition to again bring the custody matter before the court once he

completed these obligations. Id. at 80, 83-84, 89-91 (stating, in part, “[S]he

told me that once I get everything done, then I can petition and come back

in.”).   Critically, Father testified to the completion of a drug and alcohol

evaluation in July 2021, previous completion of anger management, and

attempts to obtain copies of evaluations completed while incarcerated. Id. at

53-57, 68, 70-71, 81-84.              Despite recognizing fulfillment of certain

components in the context of disposition of the criminal matter, and prior to

being ordered in the custody matter, Father noted the suggestion of the

custody master that these prior evaluations completed in relation to his

criminal matter may be accepted. Id. at 53, 55, 70, 76-78, 80. However, no

____________________________________________


11 Specifically, the order directed a psychological evaluation with Carbon-
Monroe-Pike Mental Health and Developmental Services and a drug and/or
alcohol evaluation with A Better Today, Inc., Outpatient Treatment Center.
Motion to Continue, 10/28/21, Exhibit A, at ¶ 2. The order further provided
for the “[f]ocus to include, but not be limited to[, the] need for additional
anger management counseling.” Id. at ¶ 16.

12 Father stated that his attorney in the custody matter notified him the night
prior to the March 2021 review conference/conciliation that he would not be
appearing on Father’s behalf. N.T., 3/2/22, at 55, 58, 70.


                                          - 15 -
J-S27005-22



evidence was presented that Father actively pursued his custody complaint in

court.13 As such, the record is devoid of evidence of Father’s proactive pursuit

of custodial rights during the six-month period prior to the filing of the

termination petition on July 2, 2021. See Cf. In re Adoption of C.M., 255

A.3d at 368 (finding, regardless of a prior absence, father “continuously

exercised parental duties during the two months preceding the filing of the

petition,” where he initiated and actively pursued his complaint for custody,

engaged in mediation and conciliation, and began compliance with court-

mandated requirements.).

       Likewise, throughout this time, Father conceded a lack of financial

support of Child. Id. at 93. Moreover, Father experienced a relapse with

respect to drugs and alcohol and was re-incarcerated at the time of the

termination hearing.14 Id. at 6, 62, 69.

       As   such,   the    record    supports      the   court’s   determination,   upon

consideration of the totality of the circumstances, as to Father’s failure to

perform parental duties, including lack of contact, within the six months prior

to the filing of the July 2021 termination petition and throughout most of

Child’s life, and lack of effort to overcome obstacles. We reiterate, “Parental
____________________________________________


13 Father testified to caring for sick relatives during this time and being
unaware of any time limit for meeting his obligations. Id. at 80-81, 87-88,
91.

14In connection with this incarceration, Father testified to participation in drug
and alcohol and growth programs. Id. at 63-64. He described the growth
program as “like an anger management, complete, like, with relationships,
with family, with kids, it’s everything.” Id. at 64.

                                          - 16 -
J-S27005-22



rights are not preserved by waiting for a more suitable or convenient time to

perform one’s parental responsibilities while others provide the child with the

child’s physical and emotional needs.”       In re B., N.M., 856 A.2d at 855

(citation omitted). Mindful of our standard of review set forth above that we

must not substitute our judgment for that of the trial court, as we discern no

error of law or abuse of discretion, we do not disturb the orphans’ court’s

finding of grounds for termination pursuant to Section 2511(a)(1).

      We next determine whether termination was proper under Section

2511(b). As to Section 2511(b), our Supreme Court has stated as follows:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23
      Pa.C.S.[A.] § 2511(b). The emotional needs and welfare of the
      child have been properly interpreted to include “[i]ntangibles such
      as love, comfort, security, and stability.” In re K.M., 53 A.3d
      781, 791 (Pa. Super. 2012). In In re E.M., [620 A.2d 481, 485
      (Pa. 1993)], this Court held that the determination of the child’s
      “needs and welfare” requires consideration of the emotional bonds
      between the parent and child. The “utmost attention” should be
      paid to discerning the effect on the child of permanently severing
      the parental bond. In re K.M., 53 A.3d at 791. However, as
      discussed below, evaluation of a child’s bonds is not always an
      easy task.

In re T.S.M., 71 A.3d at 267. “In cases where there is no evidence of any

bond between the parent and child, it is reasonable to infer that no bond

exists. The extent of any bond analysis, therefore, necessarily depends on

the circumstances of the particular case.” In re K.Z.S., 946 A.2d 753, 762-

63 (Pa. Super. 2008) (citation omitted). When evaluating a parental bond,

“[T]he court is not required to use expert testimony.      Social workers and


                                    - 17 -
J-S27005-22



caseworkers can offer evaluations as well. Additionally, Section 2511(b) does

not require a formal bonding evaluation.”        In re Z.P., 994 A.2d at 1121

(internal citations omitted). Nevertheless, “the mere existence of a bond or

attachment of a child to a parent will not necessarily result in the denial of a

termination petition.”   T.S.M., 71 A.3d at 267. The Court directed that, in

weighing the bond considerations pursuant to Section 2511(b), “courts must

keep the ticking clock of childhood ever in mind.” Id. at 269. The T.S.M.

Court observed, “[c]hildren are young for a scant number of years, and we

have an obligation to see to their healthy development quickly. When courts

fail . . . the result, all too often, is catastrophically maladjusted children.” Id.

      Moreover,

      While a parent’s emotional bond with his or her child is a major
      aspect of the Section 2511(b) best-interest analysis, it is
      nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.

            [I]n addition to a bond examination, the trial court can
            equally emphasize the safety needs of the child, and
            should also consider the intangibles, such as the love,
            comfort, security, and stability the child might have
            with the foster parent. . . .

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011)) (quotation marks and

citations omitted).

      Father, however, has failed to preserve and waived any challenge

related to Section 2511(b) for failure to raise same in the Statement of

Questions Involved portion of his brief and failure to offer any such discussion


                                      - 18 -
J-S27005-22



in his brief. See In re M.Z.T.M.W., 163 A.3d 462, 465-66 (Pa. Super. 2017)

(citations omitted) (explaining this Court will not review an appellant’s claim

unless it is included in the statement of questions involved, developed in his

or her argument, and supported by citation to relevant legal authority).

      Even if Father had preserved a challenge to Section 2511(b), we would

conclude that it is without merit. Instantly, in determining that termination

would serve Child’s needs and welfare pursuant to Section (b), as recognized

by the orphans’ court,

      Here, [Child] is bonded with Stepfather. . . . [Child] looks to
      Stepfather as his parent[] and believes him to be his father.
      Stepfather has been involved in [Child’s] life since he was just
      over a year old. [Child] has no bond with Father and would not
      be able to recognize him. Father has had no involvement with
      [Child] since he was one year old. Father’s family has had no
      contact with [Child] for the same period of time. . . . [Child] is
      now approaching school age and has only had Stepfather present
      as his father figure for the majority of his life.

Opinion, 3/23/22, at 11-12.

      This is supported by the record. As testified by Mother,

      [Stepfather] has been in [Child]’s life since [Child] was a year old.
      . . . [Child] has always looked up to [Stepfather]. He’s –
      [Stepfather] has always been there for me and him with only good
      intentions in his heart and soul. My son sees him as his best
      friend. My son has seen [Stepfather] as his father and only father,
      since that time. [Stepfather]has been his father, his only father,
      for the past three years of his four years of life. And [Child] –
      [Child] doesn’t know any other person to be his dad. He wouldn’t
      ever understand because he loves [Stepfather] and [Stepfather]
      loves him. And he has provided him and me with a nice, secure,
      stable, happy, healthy lifestyle. . . .




                                     - 19 -
J-S27005-22



N.T., 3/2/22, at 17. This was confirmed by Stepfather who stated, in part, “I

love [Child] as he was my own child, and I always have. . . . . I will always

see him as my son and nothing else.” Id. at 46-47. Hence, regardless of

waiver, we would discern no error of law or abuse of discretion in the court’s

finding that termination of Father’s parental rights would best serve Child’s

needs and welfare pursuant to Section 2511(b).

      Accordingly, based upon our review of the record, we find no abuse of

discretion and conclude that the orphans’ court appropriately terminated

Father’s parental rights under 23 Pa.C.S.A. § 2511(a)(1) and (b).

      Decree affirmed.

      Judge Sullivan joins the memorandum.

      Judge Nichols concurs in the result.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/18/2022




                                    - 20 -